Citation Nr: 1718851	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.   Entitlement to service connection for a disability manifesting in swelling of the pubic region and/or painful/tender lump in the right testicle, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for kidney or other disability manifesting in recurrent urinary tract infections, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for pseudofolliculitis barbae.

4.  Entitlement to service connection for a respiratory disability, including asthma and a disorder manifesting in multiple upper respiratory infections. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to April 1982 and from March 1983 to February 1987, with additional service in the United States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran appeared at a hearing before the Board, held via video conferencing equipment, and provided testimony before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing has been associated with the claims file.

A March 2017 VA homeless program note associated with the file indicates that the Veteran was at risk of homelessness due to receiving an eviction letter the day prior.  It further noted that the Veteran had recently lost his job due to medical issues, had been unable to pay rent, and has encountered difficulties securing employment due to legal issues, despite the Veteran actively seeking employment.  The licensed clinical social worker noted that the Veteran's service connection benefits were his only source of income, and that his file should be flagged for hardship.  The Board, by its own motion, is therefore advancing the Veteran's appeal on the docket for sufficient cause shown due to severe financial hardship, pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any delay in adjudication of this case, further development is found necessary.

The Veteran has not yet been provided with VA examination or medical opinion pertaining to any of the issues here on appeal.  Given the evidence of record, the Board finds that examination and medical opinions to ascertain the nature and etiology of the Veteran's claimed disabilities are needed prior to adjudication of this case, and such should be provided on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board recognizes that although attempts have been made by VA to obtain the Veteran's treatment records from his time at the Deerfield Correctional Center, such treatment records have not been secured and associated with the claims file.  As the Board is remanding the case for additional development, the AOJ should make one final attempt to procure the Veteran's treatment records from 1990 to 2013 from the Virginia Department of Corrections.  At the November 2016 Board hearing, the Veteran also testified that he had been receiving treatment from Urology of Virginia since 2014.  As it does not appear that efforts have yet been made to obtain these private medical records, appropriate action should betaken on remand.

Finally, the Board notes that in a March 2010 letter, the RO notified the Veteran that a response had been received from Walter Reed Army Medical Center indicating that the Veteran's records had been retired to the National Personnel Records Center (NPRC).  The Veteran did not respond to the AOJ's request that he identify the specific dates during which he received treatment at this facility.  VA has a heightened duty to assist claimants in obtaining relevant records held by federal facilities.  On remand, the AOJ should make as many requests as are necessary to ascertain whether NPRC is in possession of the Veteran's Walter Reed treatment records, from his separation from active duty in February 1987 up until his incarceration in 1990.    

Any outstanding VA treatment records should also be associated with the claim file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the electronic claims file any outstanding VA treatment records, including those from August 2013 to present.

2.  Take all necessary action to obtain any records of the Veteran's treatment at Walter Reed Army Medical Center from February 1987 to February 1990, which have reportedly been retired to NPRC.  Continue efforts to locate such records until such records are produced or it is a reasonable certainty that such records do not exist or further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  If the records cannot be located, the Veteran must be notified and a formal finding of unavailability should be associated with the Veteran's claims file.

3.  Make one final attempt to obtain the Veteran's records of treatment between February 1990 and August 2013, during his period of incarceration with the Virginia Department of Corrections, including at the Deerfield Correctional Center and Haynesville Correctional Center, obtaining authorization from the Veteran as needed.  All efforts to obtain these records should be memorialized in the claims file, and appropriate notice should be provided to the Veteran if the records cannot be obtained.  Regardless, the Veteran should be notified that he is ultimately responsible for providing this evidence.

4.  Contact the Veteran and request that he provide the information and authorization necessary for the VA to obtain his private treatment records from Urology of Virginia.  Thereafter, take reasonable action to request and obtain these private treatment records.  All efforts to obtain these records should be memorialized in the claims file, and appropriate notice should be provided to the Veteran if the records cannot be obtained.  Regardless, the Veteran should be notified that he is ultimately responsible for providing the evidence.

5.  After completing the aforementioned development, to include associating all responsive records with the claims file, the Veteran should be scheduled for VA examination to determine the nature and etiology of his disability manifesting in swelling of the pubic region and/or painful/tender lump in the right testicle.  The examiner must be provided access to the electronic claims file and he or she must indicate review of these items in the examination report.  All necessary testing must be completed.

Following consideration of the evidence of record and all evidence obtained during the examination, the examiner is asked to address the following:

a.  Provide a diagnosis for any disorder that at least as likely as not (50 percent or greater probability) existed at any time from November 2009 to the present manifesting in the Veteran's reported symptoms of swelling in the pubic region and/or painful/tender lump in the right testicle.

b.  For any disorder identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder arose during or is otherwise related to the Veteran's military service. 

The examiner's attention is directed to a June 1983 service treatment records documenting testicular pain and unknown growth on the left side testicle, and a January 1984 service treatment record noting observed suggestion of dilated seminal vesicles and stating an impression of rule out seminal vesiculitis, anomaly.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner determines that he or she is unable to provide the requested opinion without resorting to speculation, the reasons and bases for this opinion should be included, and any missing evidence necessary to provide the requested opinions should be identified.

6.  After completing remand directives 1-4, to include associating all responsive records with the claims file, the Veteran should be scheduled for VA examination to determine the nature and etiology of his kidney or other disability manifesting in recurrent urinary tract infections.  The examiner must be provided access to the electronic claims file and he or she must indicate review of these items in the examination report.  All necessary testing must be completed.

Following consideration of the evidence of record and all evidence obtained during the examination, the examiner is asked to address the following:

a.  Provide a diagnosis for any disorder that at least as likely as not (50 percent or greater probability) existed at any time from November 2009 to the present relating to the kidney and/or manifesting in the Veteran's reported recurrent urinary tract infections.

b.  For any disorder identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder arose during or is otherwise related to the Veteran's military service. 

The examiner's attention is directed to service treatment records from March 1982 to April 1983 assessing several instances of "UTI" and a February 1984 report of an excretory urogram describing mild blunting of calyces of the right upper pole consistent with focal pyelonephritis.


The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner determines that he or she is unable to provide the requested opinion without resorting to speculation, the reasons and bases for this opinion should be included, and any missing evidence necessary to provide the requested opinions should be identified.

7.  After completing remand directives 1-4, to include associating all responsive records with the claims file, the Veteran should be scheduled for VA examination to determine the nature and etiology of his claimed pseudofolliculitis barbae.  The examiner must be provided access to the electronic claims file and he or she must indicate review of these items in the examination report.  All necessary testing must be completed.

Following consideration of the evidence of record and all evidence obtained during the examination, the examiner is asked to address the following:

a.  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran had pseudofolliculitis barbae or residuals therefrom at any time from November 2009 to the present.

b.  For any disorder identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder first arose during, was permanently aggravated by, or is otherwise related to the Veteran's military service.  

The examiner's attention is directed to service treatment records diagnosing pseudofolliculitis barbae and indicating that the Veteran was put on shaving profile on multiple occasions. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner determines that he or she is unable to provide the requested opinion without resorting to speculation, the reasons and bases for this opinion should be included, and any missing evidence necessary to provide the requested opinions should be identified.

8.  After completing remand directives 1-4, to include associating all responsive records with the claims file, the Veteran should be scheduled for VA examination to determine the nature and etiology of his claimed respiratory disability.  The examiner must be provided access to the electronic claims file and he or she must indicate review of these items in the examination report.  All necessary testing must be completed.

Following consideration of the evidence of record and all evidence obtained during the examination, the examiner is asked to address the following:

a.  Provide a diagnosis for any respiratory disorder that at least as likely as not (50 percent or greater probability) existed at any time from November 2009 to the present.  The examiner should specifically diagnose or rule out the presence of asthma during this time.

b.  For any respiratory disorder identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder first arose during, was permanently aggravated by, or is otherwise related to the Veteran's active military service.  

The examiner's attention is directed to service treatment records from April 1983, October 1983, February 1984, and December 1986 assessing upper respiratory infections or flu/viral syndrome, and an August 1984 lung film report noting an impression of possible early left lower lobe pneumonia.
 
The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner determines that he or she is unable to provide the requested opinion without resorting to speculation, the reasons and bases for this opinion should be included, and any missing evidence necessary to provide the requested opinions should be identified.

9.  After completing all of the above development, review the requested medical reports to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.

10.  Thereafter, review the requested medical reports and the expanded record and complete any additional development required under 38 C.F.R. § 3.311.

11.  After completing all of the above, and any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claims for entitlement to service connection for pseudofolliculitis barbae and a respiratory disability, and entitlement to service connection for kidney or other disability manifesting in recurrent urinary tract infection and a disability manifesting in swelling in the pubic region and/or painful/tender lump in the right testicle, both including as due to exposure to ionizing radiation.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




